Exhibit 10.19

BUSINESS UNIT PRESIDENT AND INNOVATION EXECUTIVE LEADER

2010 SHORT-TERM INCENTIVE COMPENSATION PLAN

 

Purpose:    To (i) align employee variable cash compensation with the annual
objectives of the Company, (ii) motivate employees to create sustained
shareholder value, and (iii) ensure retention of key employees by ensuring that
cash compensation remains competitive. Participants:    Employees of Dean Foods
who are in positions to influence and/or control results in their specific areas
of responsibility and/or the Corporation. Payout Criteria:    The criteria for
payment to Participants under this Plan and the weighting of such criteria is
based on individual target incentive percentages, performance against financial
targets, and performance against individual objectives as set forth below.
Depending on the Participant’s role in the organization, Individual Objectives
may be based on Corporate, Functional, Business Unit, or Individual Objectives
and will be noted as Individual Objectives in the Components.

 

Participant Group   Components

Business Unit Presidents

  - 60% Financial Objectives

– FDD

 

– WhiteWave

 

20% = Dean Foods Financial Objectives

– Morningstar

 

40% = Business Unit Financial Objective(s)

SVP, Innovation

    - 40% Individual Objectives

 

Payout Scales:    The financial payout factor is 0% - 200%, rounded to the
nearest whole percentage, based on actual performance against approved
objectives. The individual objective factor is 0% - 150% of actual performance
against approved objectives.

Financial

Multiplier:

   The financial multiplier is the financial payout factor and is applied
against the individual objective factor, if the financial payout factor exceeds
100%. For plans with multiple financial components, the multiplier will be a
weighted average of each financial component. If the financial payout factor
does not exceed 100%, no multiplier is applied to the individual objective
factor.



--------------------------------------------------------------------------------

Objectives Performance Payout Factor:    Approved financial objectives and the
range of performance for each objective for the Plan Year along with the
corresponding payout factor scale based on actual performance will be included
in the Administrative Guidelines for the Plan. The STI Plan Year is the same as
the Dean Foods fiscal year. Individual Objectives:    Each Plan Participant
maintains a 40% objective against the attainment of certain specified individual
objectives as determined by the Participant’s supervisor and / or Compensation
Committee of the Board of Directors. Actual earned awards are based on the
individual’s performance rating under the Performance Management Process. The
Company will provide guidelines for the determination of these awards on an
annual basis. Adjustment of Targets / Actuals:    Upon the recommendation of the
CEO, the Compensation Committee may (but has no obligation to) adjust the
criteria, targets, actuals, or payout scale upon the occurrence of extraordinary
events or circumstances. Significant acquisitions or dispositions of assets or
companies or issuances or repurchases of common stock or other equity interests
may, at the Compensation Committee’s discretion, result in an adjustment to the
Dean Foods financial target or plan-specific financial target. Determination of
Individual Target Incentive:    Individual target incentives for specific
positions are included in the Dean Foods Integrated Compensation Program. The
Company may make adjustments to an individual’s target incentive based on market
conditions or business requirements, as necessary. Definitions:    “Disability”
is defined as permanent and total disability (within the meaning of Section
22(e)(3) of the Internal Revenue Service Code (“Code”).    “Retirement” is
defined as (i) age fifty-five (55), so long as the Participant has completed at
least ten (10) years of continuous service immediately prior to retirement, or
(ii) age sixty-five (65).    “Actively Employed” is defined as the Participant
must not have been terminated prior to the identified date.



--------------------------------------------------------------------------------

Eligibility:    Eligibility is determined by salary grade in the Company, or as
approved by the Executive Vice President Human Resources, or designate.
Participants must be actively employed by the Company on the last working day of
the Plan Year in order to receive an incentive award, except as otherwise
provided by State law. If a Participant dies, becomes disabled, or retires prior
to the payment of awards, or if a Participant’s job is eliminated and such job
elimination makes the Participant eligible to receive benefits under a Company
severance plan or policy, the Participant may receive a payout, at the time
other incentive awards are paid, based on actual time in the position and actual
results of the company. Eligibility and individual target amounts may be
prorated. A Participant’s year-end base salary will be used to calculate the
incentive award in the case of those individuals actively employed by the
Company on the last working day of the Plan Year. A Participant’s base salary at
the time of death, disability, retirement, or job elimination will be used to
calculate the pro-rated incentive award in those specific circumstances. All
proration of incentive awards will be calculated based on whole month
participation. If an employee becomes eligible to participate in the Plan,
transfers between Plans, changes target participation in the Plan, or becomes
ineligible to participate in the Plan between the first day of the month and the
15th of the month, the incentive award will be calculated based on full month
participation. If the eligibility change occurs between the 16th of the month
and the end of the month, the incentive award will be calculated beginning with
the full calendar month following the change. Eligible Participants who join the
Company on or after October 1st will receive a prorated award, if earned, with
the individual portion of the award calculated at target performance. There will
be no award made for employees hired after December 15th of the Plan Year.
Repayment Provision:    The Participant in this Plan agrees and acknowledges
that this Plan is subject to any policies that the Compensation Committee of the
Dean Foods Board of Directors may adopt from time to time with respect to the
repayment to the Company of any benefit received pursuant to this Plan,
including “clawback” policies.



--------------------------------------------------------------------------------

EXECUTIVE LEADERSHIP AND CORPORATE STAFF

2010 SHORT-TERM INCENTIVE COMPENSATION PLAN - Revised

 

Purpose:    To (i) align employee variable cash compensation with the annual
objectives of the Company, (ii) motivate employees to create sustained
shareholder value, and (iii) ensure retention of key employees by ensuring that
cash compensation remains competitive. Participants:    Employees of Dean Foods
who are in positions to influence and/or control results in their specific areas
of responsibility and/or the Corporation. Payout Criteria:    The criteria for
payment to Participants under this Plan and the weighting of such criteria is
based on individual target incentive percentages, performance against financial
targets, and performance against individual objectives as set forth below.
Depending on the Participant’s role in the organization, Individual Objectives
may be based on Corporate, Functional, Business Unit, or Individual Objectives
and will be noted as Individual Objectives in the Components.

 

Participant Group   Components

CEO

COO

Functional EOT Members

– Human Resources

– Finance

– R&D

– Supply Chain

– Legal

– Strategy

All Corporate Staff not covered by another STI plan

 

- 60% Financial Objectives

 

30% = Dean Foods Operating Income

30% = Earnings Per Share

 

- 40% Individual Objectives

 

Payout Scales:    The financial payout factor is 0% - 200%, rounded to the
nearest whole percentage, based on actual performance against approved
objectives. The individual objective factor is 0% - 150% of actual performance
against approved objectives. Financial Multiplier:    The financial multiplier
is the financial payout factor and is applied against the individual objective
factor, if the financial payout factor exceeds 100%. For plans with multiple
financial components, the multiplier will be a weighted average of each
financial component. If the financial payout factor does not exceed 100%, no
multiplier is applied to the individual objective factor.



--------------------------------------------------------------------------------

Objectives Performance Payout Factor:    Approved financial objectives and the
range of performance for each objective for the Plan Year along with the
corresponding payout factor scale based on actual performance will be included
in the Administrative Guidelines for the Plan. The STI Plan Year is the same as
the Dean Foods fiscal year. Individual Objectives:    Each Plan Participant
maintains a 40% objective against the attainment of certain specified individual
objectives as determined by the Participant’s supervisor and / or Compensation
Committee of the Board of Directors. Actual earned awards are based on the
individual’s performance rating under the Performance Management Process. The
Company will provide guidelines for the determination of these awards on an
annual basis. Adjustment of Targets / Actuals:    Upon the recommendation of the
CEO, the Compensation Committee may (but has no obligation to) adjust the
criteria, targets, actuals, or payout scale upon the occurrence of extraordinary
events or circumstances. Significant acquisitions or dispositions of assets or
companies or issuances or repurchases of common stock or other equity interests
may, at the Compensation Committee’s discretion, result in an adjustment to the
Dean Foods financial target or plan-specific financial target. Determination of
Individual Target Incentive:    Individual target incentives for specific
positions are included in the Dean Foods Integrated Compensation Program. The
Company may make adjustments to an individual’s target incentive based on market
conditions or business requirements, as necessary. Definitions:    “Disability”
is defined as permanent and total disability (within the meaning of Section
22(e)(3) of the Internal Revenue Service Code (“Code”).    “Retirement” is
defined as (i) age fifty-five (55), so long as the Participant has completed at
least ten (10) years of continuous service immediately prior to retirement, or
(ii) age sixty-five (65).    “Actively Employed” is defined as the Participant
must not have been terminated prior to the identified date.



--------------------------------------------------------------------------------

Eligibility:    Eligibility is determined by salary grade in the Company, or as
approved by the Executive Vice President Human Resources, or designate.
Participants must be actively employed by the Company on the last working day of
the Plan Year in order to receive an incentive award, except as otherwise
provided by State law. If a Participant dies, becomes disabled, or retires prior
to the payment of awards, or if a Participant’s job is eliminated and such job
elimination makes the Participant eligible to receive benefits under a Company
severance plan or policy, the Participant may receive a payout, at the time
other incentive awards are paid, based on actual time in the position and actual
results of the company. Eligibility and individual target amounts may be
prorated. A Participant’s year-end base salary will be used to calculate the
incentive award in the case of those individuals actively employed by the
Company on the last working day of the Plan Year. A Participant’s base salary at
the time of death, disability, retirement, or job elimination will be used to
calculate the pro-rated incentive award in those specific circumstances. All
proration of incentive awards will be calculated based on whole month
participation. If an employee becomes eligible to participate in the Plan,
transfers between Plans, changes target participation in the Plan, or becomes
ineligible to participate in the Plan between the first day of the month and the
15th of the month, the incentive award will be calculated based on full month
participation. If the eligibility change occurs between the 16th of the month
and the end of the month, the incentive award will be calculated beginning with
the full calendar month following the change. Eligible Participants who join the
Company on or after October 1st will receive a prorated award, if earned, with
the individual portion of the award calculated at target performance. There will
be no award made for employees hired after December 15th of the Plan Year.
Repayment Provision:    The Participant in this Plan agrees and acknowledges
that this Plan is subject to any policies that the Compensation Committee of the
Dean Foods Board of Directors may adopt from time to time with respect to the
repayment to the Company of any benefit received pursuant to this Plan,
including “clawback” policies.